91 Ill. App.2d 194 (1968)
234 N.E.2d 160
Harlem Savings Association, Plaintiff and Counter-Defendant-Appellee,
v.
Bruno Lesniak, Irene Lesniak, His Wife, Unknown Owners, Registrar of Torrens Titles and Golden Manor Homes, Inc., Defendants, and Bruno Lesniak and Irene Lesniak, Defendants, Counter-Plaintiffs and Third-Party Plaintiffs-Appellants,
v.
Harlem Savings Association, Counter-Defendant-Appellee, and Golden Manor Homes, Inc., Third-Party Defendant-Appellee.
Gen. No. 52,687.
Illinois Appellate Court  First District, Fourth Division.
January 15, 1968.
*195 Arthur George, of Chicago, for appellant.
Hoft, Shapiro & Hoft, of Chicago, for appellee.
MR. JUSTICE ENGLISH delivered the opinion of the court.
In this matter defendants filed a notice of appeal from a decree of foreclosure entered on July 7, 1967. Numerous issues are involved, relating not only to the basic litigation but also to a counterclaim and a third-party complaint.
Defendants moved in this court to expunge an order entered on December 19, 1967, in the trial court approving the Report of Sale and Distribution. In considering this motion we found that the decree of foreclosure from which this appeal was sought is not a final judgment and therefore not appealable. Calumet Federal Savings & Loan Ass'n of Chicago v. Markman, 50 Ill. App.2d 430, 438, 200 NE2d 419.
[1-3] The authority of this court stems from the constitution and pertains only to "appeals from final judgments of a Circuit Court," with exceptions not here pertinent. Art VI, §§ 6 and 7; Harris Trust & Savings Bank v. Briskin Mfg. Co., 63 Ill. App.2d 12, 15-16, 211 NE 2d 32. When we are without jurisdiction to determine an appeal it is our duty to dismiss it, even though neither of the parties has requested such action. Cook County v. Hoytt, 41 Ill. App.2d 122, 124, 190 NE2d 150; Village of Niles v. Szczesny, 13 Ill.2d 45, 49, 147 NE2d 371. This appeal is, therefore, dismissed on the court's own motion.
If the subject matter of this attempted appeal were again to be presented to this court, the abstracts and *196 briefs now on file could be refiled in the new appeal without reprint.
Appeal dismissed.
McCORMICK, P.J. and DRUCKER, J., concur.